ACCEPTED
                                                                                   06-14-00195
                                                                      SIXTH COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                           1/15/2015 8:47:40 AM
                                                                                DEBBIE AUTREY
                                                                                         CLERK

                         NO. 06-14-00195-CR

                                                     FILED IN
                                              6th COURT OF APPEALS
                   IN THE COURT OF APPEALS      TEXARKANA, TEXAS
                                              1/15/2015 2:44:00 PM
              SIXTH APPELLATE DISTRICT OF TEXAS DEBBIE AUTREY
                                                      Clerk
                       AT TEXARKANA, TEXAS


                        JERRY LEON MCNEIL,
                             Appellant

                                  VS.

                       THE STATE OF TEXAS,
                             Appellee

TO SAID HONORABLE COURT:

    MOTION TO WITHDRAW AS COUNSEL FOR APPELLANT

      James P. Finstrom, appointed counsel for Jerry Leon McNeil,

Appellant, moves the Court to allow him to withdraw from

representation of Appellant in this cause and shows the Court that he

tried this case and has examined the record in this cause and is of

the opinion that the appeal is without merit on direct appeal and that

there are no grounds which would arguably support reversal of this

conviction on direct appeal and, further, is of the opinion that

Appellant’s pleas of true to allegations numbered three and four in the

State’s Petition to Revoke Probated Judgment in this cause together
with his judicial confession when he entered his plea of guilty in this

cause are wholly sufficient to support the order of the trial court

revoking his probation.

      WHEREFORE, PREMISES CONSIDERED, counsel for

Appellant moves that he be permitted to withdraw from representation

in this cause.

                                            Respectfully submitted,



                                            __/s/ James P. Finstrom_
                                            James P. Finstrom
                                            Counsel for Appellant
                                            202 S. Marshall,
                                            P.O. Box 276
                                            Jefferson, Texas 75657
                                            903-665-7111
                                            Fax: 903-665-7167
                                            Texas Bar #07038000

                     CERTIFICATE OF SERVICE

      I certify that I have delivered a true copy of this brief to Hon.
Angela Smoak, counsel for the State, on this 15th day of January,
2015.


                                            __/s/ James P. Finstrom___
                                            James P. Finstrom




                                     2